Exhibit WARRANT CANCELLATION AGREEMENT This WARRANT CANCELLATION AGREEMENT, dated as of February 11, 2010(this “Agreement”), by and among PERVASIP COPORATION (f/k/a eLEC Communications Corp.), a New York corporation (the “Company”), VALENS OFFSHORE SPV I, LTD, a Cayman Islands company (“Valens Offshore I”), VALENS OFFSHORE SPV II., CORP., a Delaware corporation (“Valens Offshore II”), and Valens U.S. SPV I, LLC, a Delaware limited liability company (“Valens US” and together with Valens Offshore I and Valens Offshore II, collectively, the “Holders” and each a “Holder”). RECITALS WHEREAS, each of the Holders currently owns warrants to purchase that number of shares of Common Stock, par value $.10 per share, of the Company, as more fully set forth on Annex I hereto (the “Existing Warrants”); WHEREAS, the Holders have entered into two Warrant Transfer Agreements, each dated as of the date hereof, pursuant to which each of Laurus Master Fund, Ltd. (In
